
	
		I
		111th CONGRESS
		2d Session
		H. R. 5201
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2010
			Ms. Harman (for
			 herself and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To improve the energy efficiency of outdoor lighting, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Outdoor Lighting Efficiency
			 Act.
		2.Outdoor
			 lighting
			(a)Definitions
				(1)Covered
			 equipmentSection 340(1) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6311(1)) is amended—
					(A)by redesignating
			 subparagraph (L) as subparagraph (O); and
					(B)by inserting after
			 subparagraph (K) the following:
						
							(L)Pole-mounted
				outdoor luminaires.
							(M)High light output
				double-ended quartz halogen lamps.
							(N)General purpose
				mercury vapor
				lamps.
							.
					(2)Industrial
			 equipmentSection 340(2)(B) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6311(2)(B)) is amended—
					(A)by striking
			 and before unfired hot water; and
					(B)by inserting after
			 tanks the following: , pole-mounted outdoor luminaires,
			 high light output double-ended quartz halogen lamps, and general purpose
			 mercury vapor lamps.
					(3)New
			 definitionsSection 340 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6311) is amended by adding at the end the following:
					
						(24)Area
				luminaireThe term area luminaire means a luminaire
				intended for lighting parking lots and general areas that—
							(A)is designed to
				mount on a pole using an arm, pendant, or vertical tenon;
							(B)has an opaque top
				or sides, but may contain a transmissive ornamental element;
							(C)has an optical
				aperture that is open or enclosed with a flat, sag, or drop lens;
							(D)is mounted in a
				fixed position with the optical aperture near horizontal, or tilted up;
				and
							(E)has photometric
				output measured using Type C photometry per IESNA LM–75–01.
							(25)Decorative
				posttop luminaireThe term decorative posttop
				luminaire means a luminaire with—
							(A)open or
				transmissive sides that is designed to be mounted directly over a pole using a
				vertical tenon or by fitting the luminaire directly into the pole; and
							(B)photometric output
				measured using Type C photometry per IESNA LM–75–01.
							(26)Dusk-to-dawn
				luminaireThe term dusk-to-dawn luminaire means a
				fluorescent, induction, or high intensity discharge luminaire that—
							(A)is designed to be
				mounted on a horizontal or horizontally slanted tenon or arm;
							(B)has an optical
				assembly that is coaxial with the axis of symmetry of the light source;
							(C)has an optical
				assembly that is—
								(i)a
				reflector or lamp enclosure that surrounds the light source with an open lower
				aperture; or
								(ii)a
				refractive optical assembly surrounding the light source with an open or closed
				lower aperture;
								(D)contains a
				receptacle for a photocontrol that enables the operation of the light source
				and is either coaxial with both the axis of symmetry of the light source and
				the optical assembly or offset toward the mounting bracket by less than 3
				inches, or contains an integral photocontrol; and
							(E)has photometric
				output measured using Type C photometry per IESNA LM–75–01.
							(27)Floodlight
				luminaireThe term floodlight luminaire means an
				outdoor luminaire designed with a yoke, knuckle, or other mechanism allowing
				the luminaire to be aimed 40 degrees or more with its photometric distributions
				established with only Type B photometry in accordance with IESNA LM–75, revised
				2001.
						(28)General purpose
				mercury vapor lampThe term general purpose mercury vapor
				lamp means a mercury vapor lamp (as defined in section 321) that—
							(A)has a screw
				base;
							(B)is designed for
				use in general lighting applications (as defined in section 321);
							(C)is not a specialty
				application mercury vapor lamp; and
							(D)is designed to
				operate on a mercury vapor lamp ballast (as defined in section 321) or is a
				self-ballasted lamp.
							(29)High light
				output double-ended quartz halogen lampThe term high light
				output double-ended quartz halogen lamp means a lamp that—
							(A)is designed for
				general outdoor lighting purposes;
							(B)contains a
				tungsten filament;
							(C)has a rated
				initial lumen value of greater than 6,000 and less than 40,000 lumens;
							(D)has at each end a
				recessed single contact, R7s base;
							(E)has a maximum
				overall length (MOL) between 4 and 11 inches;
							(F)has a nominal
				diameter less than 3/4 inch (T6);
							(G)is designed to be
				operated at a voltage not less than 110 volts and not greater than 200 volts or
				is designed to be operated at a voltage between 235 volts and 300 volts;
							(H)is not a tubular
				quartz infrared heat lamp; and
							(I)is not a lamp
				marked and marketed as a Stage and Studio lamp with a rated life of 500 hours
				or less.
							(30)Mean rated lamp
				lumensThe term mean rated lamp lumens means the
				rated lumens at—
							(A)40 percent of
				rated lamp life for metal halide, induction, and fluorescent lamps; or
							(B)50 percent of
				rated lamp life for high pressure sodium lamps.
							(31)Outdoor
				luminaireThe term outdoor luminaire means a
				luminaire that—
							(A)is intended for
				outdoor use and suitable for wet locations; and
							(B)may be shipped
				with or without a lamp.
							(32)Pole-mounted
				outdoor luminaire
							(A)In
				generalThe term pole-mounted outdoor luminaire
				means an outdoor luminaire that is designed to be mounted on an outdoor pole
				and is—
								(i)an
				area luminaire;
								(ii)a
				roadway and highmast luminaire;
								(iii)a decorative
				posttop luminaire; or
								(iv)a
				dusk-to-dawn luminaire.
								(B)ExclusionsThe
				term pole-mounted outdoor luminaire does not include—
								(i)a
				portable luminaire designed for use at construction sites;
								(ii)a
				luminaire designed to be used in emergency conditions that—
									(I)incorporates a
				means of storing energy and a device to switch the stored energy supply to
				emergency lighting loads automatically on failure of the normal power supply;
				and
									(II)is listed and
				labeled as Emergency Lighting Equipment;
									(iii)a decorative gas
				lighting system;
								(iv)a
				luminaire designed explicitly for lighting for theatrical purposes, including
				performance, stage, film production, and video production;
								(v)a
				luminaire designed as theme elements in theme or amusement parks and that
				cannot be used in most general lighting applications;
								(vi)a
				luminaire designed explicitly for hazardous locations meeting the requirements
				of Underwriters Laboratories Standard 844–2006, Luminaires for Use in
				Hazardous (Classified) Locations;
								(vii)a residential
				pole-mounted luminaire that is not rated for commercial use utilizing 1 or more
				lamps meeting the energy conservation standards established under section
				325(i) and mounted on a post or pole not taller than 10.5 feet above ground and
				not rated for a power draw of more than 145 watts;
								(viii)a floodlight
				luminaire;
								(ix)an outdoor
				luminaire designed for sports and recreational area use in accordance with
				IESNA RP–6 and utilizing an 875 watt or greater metal halide lamp;
								(x)a
				decorative posttop luminaire designed for using high intensity discharge lamps
				with total lamp wattage of 150 or less, or designed for using other lamp types
				with total lamp wattage of 50 watts or less;
								(xi)an area
				luminaire, roadway and highmast luminaire, or dusk-to-dawn luminaire designed
				for using high intensity discharge lamps or pin-based compact fluorescent lamps
				with total lamp wattage of 100 or less, or other lamp types with total lamp
				wattage of 50 watts or less; and
								(xii)an area
				luminaire, roadway and highmast luminaire, or dusk-to-dawn luminaire with a
				backlight rating less than 2 and with the maximum of the uplight or glare
				rating 3 or less.
								(33)Roadway and
				highmast luminaireThe term roadway and highmast
				luminaire means a luminaire intended for lighting streets and roadways
				that—
							(A)is designed to
				mount on a pole by clamping onto the exterior of a horizontal or horizontally
				slanted, circular cross-section pipe tenon;
							(B)has opaque tops or
				sides;
							(C)has an optical
				aperture that is open or enclosed with a flat, sag or drop lens;
							(D)is mounted in a
				fixed position with the optical aperture near horizontal, or tilted up;
				and
							(E)has photometric
				output measured using Type C photometry per IESNA LM–75–01.
							(34)Specialty
				application mercury vapor lampThe term specialty
				application mercury vapor lamp means a mercury vapor lamp (as defined in
				section 321) that is—
							(A)designed only to
				operate on a specialty application mercury vapor lamp ballast (as defined in
				section 321); and
							(B)is marked and
				marketed for specialty applications only.
							(35)Target efficacy
				ratingThe term target efficacy rating means a
				measure of luminous efficacy of a luminaire (as defined in NEMA
				LE–6–2009).
						(36)Tubular quartz
				infrared heat lampThe term tubular quartz infrared heat
				lamp means a double-ended quartz halogen lamp that—
							(A)is marked and
				marketed as an infrared heat lamp; and
							(B)radiates
				predominately in the infrared radiation range and in which the visible
				radiation is not of principle
				interest.
							.
				(b)StandardsSection
			 342 of the Energy Policy and Conservation Act (42 U.S.C. 6313) is amended by
			 adding at the end the following:
				
					(g)Pole-Mounted
				outdoor luminaires
						(1)Target efficacy
				rating, lumen maintenance, and power factor requirements
							(A)Definition of
				maximum of uplight or glare ratingIn this paragraph, the term
				maximum of uplight or glare rating means, for any specific outdoor
				luminaire, the higher of the uplight rating or glare rating of the
				luminaire.
							(B)RequirementsEach
				pole-mounted outdoor luminaire manufactured on or after the date that is 3
				years after the date of enactment of this subsection shall—
								(i)meet or exceed the
				target efficacy ratings in the following table when tested at full system input
				watts:
									
										Area, roadway or highmast luminaires
										
											
												Maximum of
						uplight or glare rating
												
												Backlight rating0 or 12 or 34 or 5
												
											
											
												0 or
						1383838
												
												2 or
						3383842
												
												4 or
						5384243
												
											
										
									
									
										Decorative posttop or dusk-to-dawn luminaires
										
											
												Maximum of
						uplight or glare rating
												
												Backlight rating0 or 12 or 34 or 5
												
											
											
												0 or
						1252525
												
												2 or
						3252528
												
												4 or
						5252828
												
											
										
									
								(ii)use lamps that
				have a minimum of 0.6 lumen maintenance, as determined in accordance with IESNA
				LM–80 for Solid State Lighting sources or calculated as mean rated lamp lumens
				divided by initial rated lamp lumens for other light sources; and
								(iii)have a power
				factor equal to or greater than 0.9 at ballast full power, except in the case
				of pole-mounted outdoor luminaires designed for using high intensity discharge
				lamps with a total rated lamp wattage of 150 watts or less, which shall have no
				power factor requirement.
								(2)Control
				requirements
							(A)In
				generalExcept as provided in subparagraph (B), each area
				luminaire manufactured on or after the date that is 3 years after the date of
				enactment of this subsection shall be sold—
								(i)with integral
				controls that shall have the capability of operating the luminaire at full
				power and a minimum of 1 reduced power level plus off, in which case the power
				reduction shall be at least 30 percent of the rated lamp power; or
								(ii)with internal
				electronics and connective wiring or hardware (including wire leads, pigtails,
				inserts for wires, pin bases, or the equivalent) that—
									(I)collectively
				enable the area luminaire, if properly connected to an appropriate control
				system, to operate at full power and a minimum of 1 reduced power level plus
				off, in which case the reduced power level shall be at least 30 percent lower
				than the rated lamp power in response to signals sent by controls not integral
				to the luminaire as sold, that may be connected in the field; and
									(II)have connections
				from the components that are easily accessible in the luminaire housing and
				have instructions applicable to appropriate control system connections that are
				included with the luminaire.
									(B)NonapplicationThe
				control requirements of this paragraph shall not apply to—
								(i)pole-mounted
				outdoor luminaires utilizing probe-start metal halide lamps with rated lamp
				power greater than 500 watts operating in non-base-up positions; or
								(ii)pole-mounted
				outdoor luminaires utilizing induction lamps.
								(C)Integral
				photosensorsEach pole-mounted outdoor luminaire sold with an
				integral photosensor shall use an electronic-type photocell.
							(3)Rulemaking
				commencing not later than 60 days after the date of enactment
							(A)In
				generalNot later than 60 days after the date of enactment of
				this subsection, the Secretary shall initiate a rulemaking procedure to
				determine whether the standards in effect for pole-mounted outdoor luminaires
				should be amended.
							(B)Final
				rule
								(i)PublicationThe
				Secretary shall publish a final rule containing the amendments, if any, not
				later than January 1, 2013, or the date that is 33 months after the date of
				enactment of this subsection, whichever is later.
								(ii)ApplicationAny
				amendments shall apply to products manufactured on or after January 1, 2016, or
				the date that is 3 years after the final rule is published in the Federal
				Register, whichever is later.
								(C)Review
								(i)In
				generalAs part of the rulemaking required under this paragraph,
				the Secretary shall review and may amend the definitions, exclusions, test
				procedures, power factor standards, lumen maintenance requirements, labeling
				requirements, and additional control requirements, including dimming
				functionality, for all pole-mounted outdoor luminaires.
								(ii)FactorsThe
				review of the Secretary shall include consideration of—
									(I)obstacles to
				compliance and whether compliance is evaded by substitution of nonregulated
				luminaires for regulated luminaires or allowing luminaires to comply with the
				standards established under this part based on use of non-standard lamps, as
				provided for in section 343(a)(10)(D)(i)(II);
									(II)statistical data
				relating to pole-mounted outdoor luminaires that—
										(aa)the
				Secretary shall request not later than 120 days after the date of enactment of
				this subsection from all identifiable manufacturers of pole-mounted outdoor
				luminaires, directly from manufacturers of pole-mounted outdoor luminaires or,
				in the case of members of the National Electrical Manufacturers Association,
				from the National Electrical Manufacturers Association;
										(bb)is
				considered necessary for the rulemaking; and
										(cc)shall be made
				publicly available in a manner that does not reveal manufacturer identity or
				confidential business information, in a timely manner for discussion at any
				public proceeding at which comment is solicited from the public in connection
				with the rulemaking, except that nothing in this subclause restricts the
				Secretary from seeking additional information during the course of the
				rulemaking; and
										(III)phased-in
				effective dates for different types of pole-mounted outdoor luminaires that are
				submitted to the Secretary in the manner provided for in section 325(p)(4),
				except that the phased-in effective dates shall not be subject to subparagraphs
				(A) and (B) of this paragraph.
									(4)Rulemaking
				before February 1, 2015
							(A)In
				generalNot later than February 1, 2015, the Secretary shall
				initiate a rulemaking procedure to determine whether the standards in effect
				for pole-mounted outdoor luminaires should be amended.
							(B)Final
				rule
								(i)PublicationThe
				Secretary shall publish a final rule containing the amendments, if any, not
				later than January 1, 2018.
								(ii)ApplicationAny
				amendments shall apply to products manufactured on or after January 1,
				2021.
								(C)Review
								(i)In
				generalAs part of the rulemaking required under this paragraph,
				the Secretary shall review and may amend the definitions, exclusions, test
				procedures, power factor standards, lumen maintenance requirements, labeling
				requirements, and additional control requirements, including dimming
				functionality, for all pole-mounted outdoor luminaires.
								(ii)FactorsThe
				review of the Secretary shall include consideration of—
									(I)obstacles to
				compliance and whether compliance is evaded by substitution of nonregulated
				luminaires for regulated luminaires or allowing luminaires to comply with the
				standards established under this part based on use of nonstandard lamps, as
				provided for in section 343(a)(10)(D)(i)(II);
									(II)statistical data
				relating to pole-mounted outdoor luminaires that—
										(aa)the
				Secretary considers necessary for the rulemaking and requests not later than
				June 1, 2015, from all identifiable manufacturers of pole-mounted outdoor
				luminaires, directly from manufacturers of pole-mounted outdoor luminaires and,
				in the case of members of the National Electrical Manufacturers Association,
				from the National Electrical Manufacturers Association; and
										(bb)shall be made
				publicly available in a manner that does not reveal manufacturer identity or
				confidential business information, in a timely manner for discussion at any
				public proceeding at which comment is solicited from the public in connection
				with the rulemaking, except that nothing in this subclause restricts the
				Secretary from seeking additional information during the course of the
				rulemaking; and
										(III)phased-in
				effective dates for different types of pole-mounted outdoor luminaires that are
				submitted to the Secretary in the manner provided for in section 325(p)(4),
				except that the phased-in effective dates shall not be subject to subparagraphs
				(A) and (B) of this paragraph.
									(h)High light
				output double-Ended quartz halogen lampsA high light output
				double-ended quartz halogen lamp manufactured on or after January 1, 2016,
				shall have a minimum efficiency of—
						(1)27 LPW for lamps
				with a minimum rated initial lumen value greater than 6,000 and a maximum
				initial lumen value of 15,000; and
						(2)34 LPW for lamps
				with a rated initial lumen value greater than 15,000 and less than
				40,000.
						(i)General purpose
				mercury vapor lampsA general purpose mercury vapor lamp shall
				not be manufactured on or after January 1,
				2016.
					.
			(c)Test
			 methodsSection 343(a) of the Energy Policy and Conservation Act
			 (42 U.S.C. 6314(a)) is amended by adding at the end the following:
				
					(10)Pole-mounted
				outdoor luminaires
						(A)In
				generalWith respect to pole-mounted outdoor luminaires to which
				standards are applicable under section 342, the test methods shall be those
				described in this paragraph.
						(B)Photometric test
				methodsFor photometric test methods, the methods shall be those
				specified in—
							(i)IES
				LM–10–96—Approved Method for Photometric Testing of Outdoor Fluorescent
				Luminaires;
							(ii)IES
				LM–31–95—Photometric Testing of Roadway Luminaires Using Incandescent Filament
				and High Intensity Discharge Lamps;
							(iii)IES
				LM–79–08—Electrical and Photometric Measurements of Solid-State Lighting
				Products;
							(iv)IES
				LM–80–08—Measuring Lumen Maintenance of LED Light Sources;
							(v)IES LM–40–01—Life
				testing of Fluorescent Lamps;
							(vi)IES LM–47–01—Life
				testing of High Intensity Discharge (HID) Lamps;
							(vii)IES
				LM–49–01—Life testing of Incandescent Filament Lamps;
							(viii)IES
				LM–60–01—Life testing of Low Pressure Sodium Lamps; and
							(ix)IES LM–65–01—Life
				testing of Compact Fluorescent Lamps.
							(C)Outdoor
				backlight, uplight, and glare ratingsFor determining outdoor
				backlight, uplight, and glare ratings, the classifications shall be those
				specified in IES TM–15–07—Luminaire Classification System for Outdoor
				Luminaires with Addendum A.
						(D)Target efficacy
				ratingFor determining the target efficacy rating, the procedures
				shall be those specified in NEMA LE–6–2009—Procedure for Determining
				Target Efficacy Ratings (TER) for Commercial, Industrial and Residential
				Luminaires, and all of the following additional criteria (as
				applicable):
							(i)The target
				efficacy rating shall be calculated based on the initial rated lamp lumen and
				rated watt value equivalent to the lamp with which the luminaire is shipped,
				or, if not shipped with a lamp, the target efficacy rating shall be calculated
				based on—
								(I)the applicable
				standard lamp as established by subparagraph (E); or
								(II)a lamp that has a
				rated wattage and rated initial lamp lumens that are the same as the maximum
				lamp watts and minimum lamp lumens labeled on the luminaire, in accordance with
				section 344(f).
								(ii)If the luminaire
				is designed to operate at more than 1 nominal input voltage, the ballast input
				watts used in the target efficacy rating calculation shall be the highest value
				for any nominal input voltage for which the ballast is designed to
				operate.
							(iii)If the luminaire
				is a pole-mounted outdoor luminaire that contains a ballast that is labeled to
				operate lamps of more than 1 wattage, the luminaire shall—
								(I)meet or exceed the
				target efficacy rating in the table in section 342(g)(1)(B) calculated in
				accordance with clause (i) for all lamp wattages that the ballast is labeled to
				operate;
								(II)be constructed
				such that the luminaire is only capable of accepting lamp wattages that produce
				target efficacy ratings that meet or exceed the values in the table in section
				342(g)(1)(B) calculated in accordance with clause (i); or
								(III)be rated and
				prominently labeled for a maximum lamp wattage that results in the luminaire
				meeting or exceeding the target efficacy rating in the table in section
				342(g)(1)(B) when calculated and labeled in accordance with clause (i).
								(iv)If the luminaire
				is a pole-mounted outdoor luminaire that is constructed such that the luminaire
				will only accept an ANSI Type–O lamp, the luminaire shall meet or exceed the
				target efficacy rating in the table in section 342(g)(1)(B) when tested with an
				ANSI Type–O lamp.
							(v)If
				the luminaire is a pole-mounted outdoor luminaire that is marketed to use a
				coated lamp, the luminaire shall meet or exceed the target efficacy rating in
				the table in section 342(g)(1)(B) when tested with a coated lamp.
							(vi)If the luminaire
				is a solid state lighting pole-mounted outdoor luminaire, the luminaire shall
				have its target efficacy rating calculated based on the combination of absolute
				luminaire lumen values and input wattages that results in the lowest possible
				target efficacy rating for any light source, including ranges of correlated
				color temperature and color rendering index values, for which the luminaire is
				marketed by the luminaire manufacturer.
							(vii)If the luminaire
				is a high intensity discharge pole-mounted outdoor luminaire using a ballast
				that has a ballast factor different than 1, the target efficacy rating of the
				luminaire shall be calculated by using the input watts needed to operate the
				lamp at full rated power, or by using the actual ballast factor of the
				ballast.
							(E)Table of
				standard lamp types
							(i)In
				generalThe National Electrical Manufacturers Association shall
				develop and publish not later than 1 year after the date of enactment of this
				paragraph and thereafter maintain and regularly update on a publicly available
				website a table including standard lamp types by wattage, ANSI code, initial
				lamp lumen value, lamp orientation, and lamp finish.
							(ii)Initial lamp
				lumen valuesThe initial lamp lumen values shall—
								(I)be determined
				according to a uniform rating method and tested according to accepted industry
				practice for each lamp that is considered for inclusion in the table;
				and
								(II)in each case
				contained in the table, be the lowest known initial lamp lumen value that
				approximates typical performance in representative general outdoor lighting
				applications.
								(iii)ActionsOn
				completion of the table required by this subparagraph and any updates to the
				table—
								(I)the National
				Electrical Manufacturers Association shall submit the table and any updates to
				the Secretary; and
								(II)the Secretary
				shall—
									(aa)publish the table
				and any comments that are included with the table in the Federal
				Register;
									(bb)solicit public
				comment on the table; and
									(cc)not
				later than 180 days after date of receipt of the table, after considering the
				factors described in clause (iv), adopt the table for purposes of this
				part.
									(iv)Rebuttable
				presumption
								(I)In
				generalThere shall be a rebuttable presumption that the table
				and any updates to the table transmitted by the National Electrical
				Manufacturers Association to the Secretary meets the requirements of this
				subparagraph, which may be rebutted only if the Secretary finds by clear and
				substantial evidence that—
									(aa)data have been
				included that were not the result of having applied applicable industry
				standards; or
									(bb)lamps have been
				included in the table that are not representative of general outdoor lighting
				applications.
									(II)Conforming
				changesIf subclause (I) applies, the National Electrical
				Manufacturers Association shall conform the published table of the Association
				to the table adopted by the Secretary.
								(v)Nontransmission
				of tableIf the National Electrical Manufacturers Association has
				not submitted the table to the Secretary within 1 year after the date of
				enactment of this paragraph, the Secretary shall develop, publish, and adopt
				the table not later than 18 months after the date of enactment of this
				paragraph and update the table regularly.
							(F)Amendment of
				test methodsThe Secretary may, by rule, adopt new or additional
				test methods for pole-mounted outdoor luminaires in accordance with this
				section.
						.
			(d)LabelingSection
			 344 of the Energy Policy and Conservation Act (42 U.S.C. 6315) is
			 amended—
				(1)in subsections (d)
			 and (e), by striking (h) each place it appears and inserting
			 (i);
				(2)by redesignating
			 subsections (f) through (k) as subsections (g) through (l), respectively;
			 and
				(3)by inserting after
			 subsection (e) the following:
					
						(f)Labeling rules
				for pole-Mounted outdoor luminaires
							(1)In
				generalSubject to subsection (i), not later than 1 year after
				the date of enactment of this paragraph, the Secretary shall establish labeling
				rules under this part for pole-mounted outdoor luminaires manufactured on or
				after the date on which standards established under section 342(g) take
				effect.
							(2)RulesThe
				rules shall require—
								(A)for pole-mounted
				outdoor luminaires, that the luminaire, be marked with a capital letter
				P printed within a circle in a conspicuous location on both the
				pole-mounted luminaire and its packaging to indicate that the pole-mounted
				outdoor luminaire conforms to the energy conservation standards established in
				section 342(g); and
								(B)for pole-mounted
				outdoor luminaires that do not contain a lamp in the same shipment with the
				luminaire and are tested with a lamp with a lumen rating exceeding the standard
				lumen value specified in the table established under section 343(a)(10)(E),
				that the luminaire—
									(i)be
				labeled to identify the minimum rated initial lamp lumens and maximum rated
				lamp watts required to conform to the energy conservation standards established
				in section 342(g); and
									(ii)bear a statement
				on the label that states: Product violates Federal law when installed
				with a standard lamp. Use only a lamp that meets the minimum lumens and maximum
				watts provided on this
				label..
									.
				(e)PreemptionSection
			 345 of the Energy Policy and Conservation Act (42 U.S.C. 6316) is
			 amended—
				(1)in the first
			 sentence of subsection (a), by striking The and inserting
			 Except as otherwise provided in this section, the; and
				(2)by adding at the
			 end the following:
					
						(i)Pole-Mounted
				outdoor luminaires and high light output double-Ended quartz halogen
				lamps
							(1)In
				generalExcept as provided in paragraph (2), section 327 shall
				apply to pole-mounted outdoor luminaires and high light output double-ended
				quartz halogen lamps to the same extent and in the same manner as the section
				applies under part B.
							(2)State energy
				conservation standardsAny State energy conservation standard
				that is adopted on or before January 1, 2015, pursuant to a statutory
				requirement to adopt efficiency standard for reducing outdoor lighting energy
				use enacted prior to January 31, 2008, shall not be
				preempted.
							.
				
